OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice in December, 1966, in the First Department and maintained an office for the practice of law within this Department. Petitioner Departmental Disciplinary Committee for the First Judicial Department seeks an order pursuant to 22 NYCRR 603.16 (b), suspending respondent from the practice of law, effective immediately, and for an indefinite period and until further order of this court, upon the grounds that respondent is suffering from severe physical disabilities which make it impossible for respondent to respond to the complaints lodged against her, and which render her incapable of practicing law.
Respondent has been charged with 22 complaints of misconduct. However, respondent has been confined to a hospital since April, 1981, and, according to her prior *720testimony, rendered at an interview with the petitioner, she has been ill since November, 1979. Two doctors, who have treated respondent, concluded that “it is most unlikely that she will be able to resume her former activities for a prolonged period.” Respondent, by letter dated July 16, 1981, concurs in the determination that she be suspended from the practice of law and that an attorney be appointed to inventory her files.
We are persuaded that respondent’s disabilities prevent her from adequately responding to the pending complaints against her and render her incapable of practicing law. Accordingly, petitioner’s motion should be granted and respondent immediately suspended from the practice of law, for an indefinite period, and until further order of this court. Additionally, pursuant to 22 NYCRR 603.16 (d), James R. Withrow, Jr., Esq., is appointed to inventory respondent’s files and to take such action as is indicated to protect the interests of respondent’s clients.
Kupferman, J.P., Birns, Sullivan, Ross and Carro, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for an indefinite period effective immediately and until the further order of this court, and an attorney appointed to inventory respondent’s files and to take such action as is necessary to protect the interests of respondent’s clients, as indicated in the order of this court.